Beck, J.
The petition in this ease having been brought by a lower riparian owner for injunction to restrain the taking of water from a stream which the petitioner alleged was accustomed to flow through his land from the point at which it is alleged the water was being taken, it was not error upon the trial to grant a nonsuit after the conclusion of the evidence introduced by the plaintiff, there being no evidence to show to what extent the flow of water had been diminished, nor that it had been diminished to a substantial extent, nor that the complainant had been or would be damaged by the acts complained of.

Judgment affirmed.


All the Justices concur.